DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Duerr (US 4077516).

Regarding claim 1, Duerr discloses a method comprising:
at least partially interconnecting a plurality of containers by a connector (Fig. 2 items 11 shown in Fig. 7 and 5 after the subsequent wrapping has been interconnected via a casing item 13)
conveying the plurality of containers to a packaging device (Fig. 2 item 42 close by arrow shows conveying the plurality of containers); and
wrapping with the packaging device, at least the plurality of containers with a stretchable film element (Fig. 5 or 7 item 14 or 21 can be considered a stretchable film element, seen stretching in Fig. 6and is a thin strip element also called a film).
(Transport direction arrow near item 42 which is also the negative y direction of Fig. 2. The wrapping happens about, which under BRI is understood to be rotationally around, the axis defined by the directional arrow)

Regarding claim 4 which depends on claim 1, Duerr further discloses the method according to claim 1, wherein the connector holds at least two of the containers of the interconnecting plurality of containers together (Fig. 5-7 show six pieces of item 12 interconnected by item 13).

Regarding claim 5 which depends on claim 1, Duerr further discloses the method according to claim 1, further comprising interconnecting at least two further containers together and external to the plurality of containers (Fig. 2 shows another grouping of a plurality of containers being interconnected with the initial plurality of containers)

Regarding claim 6 which depends on claim 5, Duerr further discloses the method according to claim 1, wherein each of the further containers is connected by the connector to at least one of the plurality of containers. (The further containers are connected by the connecter items 13 to the initial plurality through touch. The further container is connected to the casing/connector 13 around it which is connected to the casing/connector around the initial plurality of containers.)

Regarding claim 11 which depends on claim 1, Duerr further discloses the method of claim 1, wherein the plurality of containers comprises a first interconnected plurality of containers (Fig. 5 and 7), the method further comprising: wrapping at least a further plurality of containers together with the first interconnected plurality of containers with the stretchable film element. (Fig. 5 or 7 item 14 or 21 can be considered a stretchable film element, seen stretching in Fig. 6and is a thin strip element also called a film).

Regarding claim 12 which depends on claim 1, Duerr further discloses the method of claim 1, further comprising wrapping the stretchable film element around the plurality of containers in a spiral. (Fig. 5 or 7 item 14 or 21 can be considered as wrapped in a spiral because it goes circularly around the plurality of containers).

Regarding claim 13 which depends on claim 1, Duerr further discloses the method of claim 1, further comprising arranging a grip on the plurality of containers (Fig. 6 item 16).

Regarding claim 14 which depends on claim 1, Duerr further discloses the method of claim 1, further comprising wrapping the stretchable film element around the plurality of containers transversely with respect to a transport direction of the conveying the plurality of containers to the packaging device (Transport direction arrow near item 42 which is also the negative y direction of Fig. 2. The wrapping happens about, which under BRI is understood to be transverse the axis defined by the directional arrow).

Regarding claim 15 which depends on claim 1, Duerr further discloses the method of claim 1, further comprising: providing a carrier for supporting the plurality of containers (Fig. 5 item 15 understood to be a carrier); and providing a removal device configured to remove the plurality of containers, after the plurality of containers has been wrapped, from the carrier (Fig. 6 item 16).

Regarding claim 16 which depends on claim 15, Duerr further discloses the method of claim 15, further comprising wrapping the carrier together with the plurality of containers (Item 15 is wrapped together with the plurality of containers as it is created into one grouping hence wrapped or grouped together).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerr (US 4077516) in view of Nitsch (US 2015/0107779).
Regarding claim 3 which depends on claim 1, Duerr is silent regarding the method according to claim 1, wherein the connector comprises an adhesive.
 	However, Nitsch teaches using both an adhesive and wrapping to package goods together ([0008]). The advantage of applying both is to allow the containers to stick together using the adhesive and to be bundled using the shrink wrap ([0004-0008])– in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result bundling piece goods. Therefore, it would have been obvious to somebody with ordinary skill in the art to add an adhesive between the piece goods of Duerr as taught by Nitsch to facilitate the bundling of piece groupings prior to the second wrapping. 

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to disclose, teach, or fairly suggest the method according to claim 1, further comprising:
delivering at least one  further container comprising at least one further loose piece good to the plurality of containers; and wrapping the at least one further piece good together with the plurality of containers. 
The prior art of record that comes closest to teaching these limitations is Duerr (US 4077516). Duerr teaches the method of claim 1 as stated above.  However, Duerr fails to teach delivering a loose piece good and wrapping that loose piece good together with the plurality of containers.

	 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731 

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731